Citation Nr: 1538790	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  12-00 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.  His awards include the Purple Heart and Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which in part, granted service connection for bilateral hearing loss and assigned a noncompensable disability rating, effective January 2010.

This matter was remanded by the Board in September 2013 and October 2014; the Board finds the prior remand instructions properly followed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.


FINDING OF FACT

During the appeal period, evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level I hearing acuity in the right ear and no more than Level II hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a disability rating in excess of noncompensable for the Veteran's service-connected bilateral hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

In this case, because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) (West 2014) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes VA's duty to assist has been satisfied in regard to his increased rating claim for hearing loss.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided VA examinations in April 2010 and November 2013.  The examiners took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence to support the finding of a staged rating in this case.

Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness.  38 C.F.R. § 4.85.

Facts and Analysis

The Veteran requests an evaluation higher than noncompensable for his service-connected bilateral hearing loss.  The Veteran appeared for two VA examinations, detailed below, during the pendency of this appeal, which support that a higher rating is not warranted.

The Veteran's April 2010 VA examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
1000
2000
3000
4000
Average
Left:
(decibel)
50
50
40
55
49
Right:
(decibel)
20
30
25
40
29

Maryland CNC testing revealed speech recognition ability of 96 percent in each ear.  The examiner diagnosed sensorineural hearing loss of the right ear, normal to mild degree of loss, and mixed hearing loss of the left ear, moderate to moderately severe degree of loss.

From Table VI of 38 CFR 4.85, Roman Numeral I is derived for the left ear and Roman Numeral I is derived for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.

Using the Veteran's left ear as the poorer ear for 38 CFR 4.85's Table VII, a 0 percent evaluation is derived from Table VII.

The September 2013 and October 2014 Board remands in part ordered the retrieval of treatment records from the VAMC in Cincinnati, Ohio, including June 2010 and July 2011 audio reports; these records are now reflected in the claims file.  A June 2010 otolaryngology report reflects that the Veteran reported surgery on a cyst in his right ear, and that he feels his hearing is stable.  The examiner found the right ear demonstrates a patent EAC with a small amount of cerumen adherent to the tympanic membrane.  Other pertinent treatment records reflect findings consistent with the April 2010 VA examination.

The Veteran's November 2013 VA examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
1000
2000
3000
4000
Average
Left:
(decibel)
70
60
50
70
63
Right:
(decibel)
15
25
30
50
30

Maryland CNC testing revealed speech recognition ability of 96 percent in each ear.  The examiner diagnosed sensorineural hearing loss of the right ear and mixed hearing loss of the left ear.

From Table VI of 38 CFR 4.85, Roman Numeral II is derived for the left ear and Roman Numeral I is derived for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.

Using the Veteran's left ear as the poorer ear for 38 CFR 4.85's Table VII, a 0 percent evaluation is derived from Table VII.  The highest evaluation possible based upon the objective testing performed at the VA examination is 0 percent for the pendency of the appeal period.  A higher evaluation is not warranted.

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86  (2014).  When the pure tone thresholds at the four specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1,000 Hertz  and 70 decibels or more at 2,000 Hertz , the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  Id.  Based on the findings of the April 2010 and November 2013 audiology examinations, neither the Veteran's right nor left ear hearing acuity satisfies the regulatory requirements for a pattern of exceptional hearing impairment.  Id. 

Thus, based on the audiometric findings, an initial compensable evaluation for the Veteran's service-connected bilateral hearing disability is not warranted at any time during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (finding that staged ratings may be assigned for separate periods of time based on facts found).  The evidence shows no distinct periods of time since service connection became effective, during which the Veteran's bilateral hearing disability has varied to such an extent that a rating in excess of the assigned noncompensable rating would be warranted.  Cf. 38 C.F.R. § 3.344  (2014) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected bilateral hearing loss is evaluated as impairment of auditory acuity pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  During the appeal period, evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level I hearing acuity in the right ear and no more than Level II hearing acuity in the left ear.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a noncompensable disability rating.  Compensable ratings are provided for by the regulations for certain manifestations of bilateral hearing loss, but the medical evidence demonstrates that those manifestations are not present.  The November 2013 VA examiner opined that the Veteran has no functional limitations as to his hearing loss, and his hearing loss has not interfered with his ability to obtain and maintain substantially gainful employment.

The criteria for a noncompensable evaluation reasonably describe the Veteran's disability level and symptomatology throughout the pendency of this appeal.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required. See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749  (1996). 

Although the Veteran has submitted evidence of a medical disability, and made a claim for a higher rating, he has not submitted evidence of unemployability, or claimed to be unemployable due to his service-connected bilateral hearing loss; therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial compensable evaluation for his service-connected bilateral hearing loss disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


